U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-X APPOINTMENT OF AGENT FOR SERVICE OF PROCESS AND UNDERTAKING A.Name of issuer or person filing (“Filer”):Advantage Oil & Gas Ltd. B.(1)This is [check one]: xan original filing for the Filer. oan amended filing for the Filer. (2)Check the following box if you are filing the Form F-X in paper in accordance with Regulation S-T Rule 101(b)(9): o C.Identify the filing in conjunction with which this Form is being filed: Name of registrant: Advantage Oil & Gas Ltd.
